Proceeding pursuant to CPLR article 78, inter alia, to review so much of a determination of the Board of Education of the Yonkers City School District, dated August 14, 1975, as, after a hearing, terminated petitioner’s employment as a tenured teacher. Petition granted to the extent that the determination is modified, on the law, by reducing the penalty to a period of suspension, without pay, from August 14, 1975 to the date of the order to be entered hereon. As so modified, determination confirmed insofar as reviewed and petition otherwise dismissed on the merits, without costs or disbursements. On this record, we find that petitioner’s guilt was established by substantial evidence, but that the penalty of dismissal was disproportionate to the offenses charged " 'in the light of all the circumstances, so as to be shocking to one’s sense of fairness.’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233.) Accordingly, we have modified the punishment to the extent indicated herein. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.